DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: claims 2-20 in the reply filed on 07/14/2021 is acknowledged.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/955,756, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Limitations pertaining to “clustering, with the .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,165,407 (Khosla).

As per claim 2, Khosla teaches a method of classifying an object with a processor implementing a feature extractor and a classifier, the method comprising: 
obtaining images of the object (Khosla: Fig. 3: primarily 300, 304, 306; Fig. 5: primarily 502-504; abstract: “attention module is configured to receive an image representing a scene”; col 7, lines 10-15: “input is received from at least one sensor, non-limiting examples of which include video image sensors and still image sensors (such as cameras)”); 
(Khosla: Fig. 506-508: “simple features” & “complex features”; abstract: “attention module is configured to … find and extract an object from the image. The attention module is also configured to generate feature vectors corresponding to color, intensity, and orientation information within the extracted object”); 
clustering, with the classifier, the features of the object into a representation of the object based on at least one of a similarity of the features or a temporal continuity of the features (Khosla: Fig. 5: 510: “coarse classification”; abstract: “object recognition module, and an online labeling module”; col 15, lines 4-10: “ART neural networks was used to organize over 100,000 parts, grouped into thousands of self-organized clusters that could be queried in a real-time manner”; col 14, lines 45-50: “In an alternative implementation, an Adaptive Resonance Theory (ART) neural network based classification system (see literature reference no. 28) can be used”); and 
classifying, with the classifier, the object based on the representation of the object (Khosla: Fig. 5: 512-514: “fine classification”; abstract: “object recognition module, and an online labeling module”).

As per claim 3, Khosla teaches the method of claim 2, wherein obtaining the images comprises taking pictures of the object with a camera from different angles and/or positions (Khosla: col 7, lines 10-15: “input is received from at least one sensor, non-limiting examples of which include video image sensors and still image sensors (such as cameras)”. Note that a plurality of cameras is taught, and even if the cameras are immediately adjacent to each other, there must be a difference in positions and/or orientations among plural cameras).

As per claim 4, Khosla teaches the method of claim 2, wherein obtaining the images comprises simulating an appearance of the object (Khosla: col 10, lines 9-17: “According to research (see literature reference nos. 32 and 33), the phase differences between neighboring visual cortical neurons are believed to contribute to the segmentation of objects in a scene and perceptual grouping of "blobs." The watershed transform simulates these activities. Figure-ground separation is achieved by tagging those watershed regions that occupy a disproportionately large region of the image space as "background" and all others as foreground proto-objects”. Thus, watershed segmentation algorithm simulates the appearance of the segmentation of objects in a scene as perceived using the visual cortical neurons).

As per claim 5, Khosla teaches the method of claim 2, wherein obtaining the images comprises processing different portions of the same image at different resolutions (Khosla: Fig. 5: 506, 508; col 12, lines 5-10: “different resolutions”; col 12, lines 24-26: “resolutions”; col 12, lines 53-65: “resolutions”; col 2, lines 4-10: col 3, lines 40-44: col 11, lines 5-10: col 12, lines 40-45: “spatial pyramid matching”).

As per claim 6, Khosla teaches the method of claim 2, wherein extracting the features of the object comprises at least one of computing luminance of the images, computing color of the images, or identifying edges in the images (Khosla: abstract: “The attention module is also configured to generate feature vectors corresponding to color, intensity, and orientation information within the extracted object”; col 9, lines 65-67: “Sobel filter), which extracts the edge information from each map. A master edge map”; col 10, lines 1-10 and 30-45: “The colors (R, G, B, and Y) and edge features (E)”).

As per claim 7, Khosla teaches the method of claim 2, wherein clustering the features of the object into the representation of the object occurs in an unsupervised learning mode of the classifier (Khosla: See arguments and citations offered in rejecting claim 2 above; also see col 8, lines 25-30: “Thus, the system can be viewed as an incremental learning system where no offline training is required. The user can be integrated into the loop, but due to the semi-supervised nature of the underlying algorithms, only significant variations, not all false alarms, are shown to the user”; col 14, lines 35-40: “In an interactive system the user can be integrated into the loop, but due to the semi-supervised nature of the underlying algorithms, only significant variations, not all false alarms, are shown to the user”. Note that semi-supervised learning includes unsupervised and supervised learning. Col 15, lines 4-6: “ART neural networks was used to organize over 100,000 parts, grouped into thousands of self-organized clusters”. Note that the recited ART algorithm is a clustering method, which is unsupervised.).

As per claim 8, Khosla teaches the method of claim 7, further comprising: switching the classifier from the unsupervised learning mode to a supervised learning mode; and in the supervised learning mode, associating the object representation with a label for the object (Khosla: See arguments and citations offered in rejecting claim 2 above: col 8, lines 25-30: “Thus, the system can be viewed as an incremental learning system where no offline training is required. The user can be integrated into the loop, but due to the semi-supervised nature of the underlying algorithms, only significant variations, not all false alarms, are shown to the user”; col 14, lines 35-40: “In an interactive system the user can be integrated into the loop, but due to the semi-supervised nature of the underlying algorithms, only significant variations, not all false alarms, are shown to the user”; col 13, lines 35-40: “When the system is in interactive learning mode, the user can be prompted for the correct label”; col 14, lines 50-55: “ART networks can perform very fast interactive learning that does not suffer from catastrophic "forgetting" when additional patterns are learned”; col 15, lines 4-6: “ART neural networks was used to organize over 100,000 parts, grouped into thousands of self-organized clusters”. Note that the recited ART algorithm is a clustering method, which is unsupervised. This is switched to supervised when the user is prompted to provide the correct label).

(Khosla: col 8, lines 30-35: “the system does not forget the past, even with new learning”; col 14: lines 39-40: “does not forget the past even with new learning”, lines 51-52: “does not suffer from catastrophic "forgetting" when additional patterns are learned”).

As per claim 10, Khosla teaches the method of claim 2, wherein clustering the features of the object occurs without retraining the classifier on previously seen input (Khosla: col 7, lines 55-60: “This system supports online learning, meaning that the system can be updated with new information seamlessly without extensive retraining on all the data it has been trained on previously”; col 14, lines 34-36: “learned by incorporating the data about it without extensive retraining on all past knowledge”).

As per claim 11, Khosla teaches the method of claim 2, further comprising: applying a label to object based on the representation of the object (Khosla: See arguments and citations offered in rejecting claim 2 above).

As per claims 12-20, arguments made in rejecting claims 2-5 and 7-11 are analogous to arguments for rejecting claims 12-20. Khosla also teaches an apparatus configured to classify an object, the apparatus comprising: a processor (Khosla: Fig. 1: primarily 106; col 7, lines 5-25: “processor”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160307070 also teaches clustering features then classifying. US 20110052068 and US 20110052067 also teach clustering and then unsupervised classifier. US 20180299258 teaches stereoscopy.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662